UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 001-37389 APPLE HOSPITALITY REIT, INC. (Exact name of registrant as specified in its charter) Virginia 26-1379210 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfilerx Smallerreportingcompany¨ (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of registrant’s common shares outstanding as of August 1, 2015: 175,419,380 Index APPLE HOSPITALITY REIT, INC. FORM 10-Q INDEX Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – June 30, 2015 and December 31, 2014 3 Consolidated Statements of Operations and Comprehensive Income (Loss) – Three and six months ended June 30, 2015 and 2014 4 Consolidated Statements of Cash Flows - Six months ended June 30, 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II.OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 41 This Form 10-Q includes references to certain trademarks or service marks.The Courtyard® by Marriott, Fairfield Inn® by Marriott, Fairfield Inn and Suites® by Marriott, Marriott®, Renaissance®, Residence Inn® by Marriott, SpringHill Suites® by Marriott and TownePlace Suites® by Marriott trademarks are the property of Marriott International, Inc. or one of its affiliates.The Embassy Suites Hotels® by Hilton, Hampton Inn® by Hilton, Hampton Inn and Suites® by Hilton, Hilton®, Hilton Garden Inn®, Home2 Suites® by Hilton and Homewood Suites® by Hilton trademarks are the property of Hilton Worldwide Holdings, Inc. or one or more of its affiliates.For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements APPLE HOSPITALITY REIT, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, (unaudited) Assets Investment in real estate, net of accumulated depreciation of $357,947 and $296,559, respectively $ $ Assets held for sale 0 Restricted cash-furniture, fixtures and other escrows Due from third party managers, net Other assets, net Total Assets $ $ Liabilities Credit facility $ $ Mortgage debt Accounts payable and other liabilities Total Liabilities Shareholders' Equity Preferred stock, authorized 30,000,000 shares; none issued and outstanding 0 0 Common stock, no par value, authorized 800,000,000 shares; issued and outstanding 175,605,637 and 186,910,407 shares, respectively Accumulated other comprehensive loss ) ) Distributions greater than net income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 3 Index APPLE HOSPITALITY REIT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenues: Room $ Other Total revenue Expenses: Operating Hotel administrative Sales and marketing Utilities Repair and maintenance Franchise fees Management fees Property taxes, insurance and other Ground lease General and administrative Transaction and listing costs Series B convertible preferred share expense 0 0 0 Depreciation Total expenses Operating income (loss) ) Interest and other expense, net ) Gain (loss) on sale of real estate ) 0 0 Income (loss) before income taxes ) Income tax expense ) Net income (loss) $ ) Other comprehensive income (loss): Unrealized loss on interest rate derivatives ) Cash flow hedge losses reclassified to earnings 0 0 Comprehensive income (loss) $ ) Basic and diluted net income (loss) per common share $ ) Weighted average common shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Index APPLE HOSPITALITY REIT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Series B convertible preferred share expense 0 Depreciation Gain on sale of real estate ) 0 Other non-cash expenses, net Changes in operating assets and liabilities, net of amounts acquired or assumed with acquisitions: Increase in due from third party managers, net ) ) Increase in other assets, net ) ) Decrease in accounts payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of hotel properties, net ) 0 Deposits and other disbursements for potential acquisitions ) 0 Capital improvements and development costs ) ) Decrease in capital improvement reserves Net proceeds from sale of real estate Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repurchases of common shares ) ) Distributions paid to common shareholders ) ) Payments on extinguished credit facilities 0 ) Net proceeds from existing credit facility Proceeds from mortgage debt 0 Payments of mortgage debt ) ) Financing costs ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents 0 ) Cash and cash equivalents, beginning of period 0 Cash and cash equivalents, end of period $
